Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
                                           Status of the Claims
Claims 1-2, 5-11, 14-15, 18, 21, 23-24, 26-28 and 30-31 of C. AL-AWAR et al., 16/643,633 filed on (Mar. 2, 2020) are pending and subject to first action on the merits.    
Claims 3-4, 12-13, 16-17, 19-20, 22, 25, 29 and 32-37 have been cancelled.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Information Disclosure Statement
Receipt of the Information Disclosure Statement filed on 11/05/2020 and 07/19/2021 respectively is acknowledged and has been considered and made of record.   A signed copy of each 1449 is attached herewith.  
Response to Restriction  
Applicant’s election without traverse of Group I, claims 1-2, 5-11, 14-15, 18, 21, 23-24 and 26-28 and species compound 127 
    PNG
    media_image1.png
    168
    138
    media_image1.png
    Greyscale
 in the reply filed on 07/19/2021 is acknowledged.  Claims readable on the elected species are claims 1-2, 5-9, 11, 14-15, 18, 21, 23-24, 26, and 28  Thus, claims 10, 27, and 30-31 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b) as being drawn to non-elected subject matter.  The elected species was searched and no art was found, thus, the search was extended to the entire scope of claims 1-2, 5-11, 14-15, 18, 21, 23-24 and 26-28.  
Rejoinder
Claims 1-2, 5-11, 14-15, 18, 21, 24, and 26-28 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10, 27 and 30-31 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 05/19/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Compound of claim 30 is of indeterminate scope because there is no structural make-up of the claimed compounds therefore rendering the claim indefinite.    
Method of claims 30-31 are of indeterminate scope (reach through claim) because such claim language, which relies on a mode of action or underlying cause (A method of 
  With regard to cancer disease, it is known in the art that there are over 100 or more conditions that can trigger cell proliferation, counting the type of tissue involved in cell proliferation would result in thousands of cancer affecting almost every part of the body involving various biochemical pathways.   Thus, the skilled artisan would not be adequately apprised of the metes and bounds of cancer recited herein.          
     Therefore, the intended uses present in the claims render the intended amount ambiguous since it is not conceivable that the dosage regimen for uses as varied as colon cancer v. breast cancer or glioblastoma would all be the same and there is no evidence in the specification pointing to a particular regimen for the many uses recited. 
   It is suggested that the many uses be limited closely related diseases since only one use in needed to support such a claim for compliance with 35 U.S.C. 112 and 101.   See the last paragraph of MPEP 2164.01(c), June 2020 edition.    
State of the Art
Applicants claim compounds of structural formula (I) 
    PNG
    media_image2.png
    154
    157
    media_image2.png
    Greyscale
where substituents R1-5, Cy1 and X2-3 are as defined in the claims.  The closest art is 
    PNG
    media_image3.png
    213
    183
    media_image3.png
    Greyscale
disclosed in WO 2017147701 neither render the instant invention obvious or anticipated.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBENEZER O SACKEY whose telephone number is (571)272-0704.  The examiner can normally be reached on Monday-Friday 8.00Am to 4.30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/EBENEZER O SACKEY/           Examiner, Art Unit 1624                                                                                                                                                                                             

/Tracy Vivlemore/           Primary Examiner, Art Unit 1635